Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
John Fitzgerald Brown appeals the district court’s order accepting the recommendation of the magistrate judge and granting summary judgment in favor of the Defendant in Brown’s Title VII action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Brown v. Thomas Supply Co., Inc., No. *7632:08-cv-03124-CWH, 2010 WL 2640498 (D.S.C. July 2, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.